BUTLER, District Judge
(after stating the facts as above). The exceptions of Mr. Skinner, the mortgagee, must be dismissed, for tbe reasons stated by tbe learned commissioner.
The exceptions of George Harriss, Son & Go. must be sustained. In view of the proofs I cannot distinguish the claim of tbe exceptors from those allowed. W. N. Harriss never had any interest in the vessel. His assertion that lie had, and his acts in pursuance of it, would estop him, and doubtless his firm, from asserting the contrary, - — against others who were thus misled. Tbe parties here were not misled. Again, he reconveyed his paper title to the owner, Gardner, before tbe supplies in question were furnished. The failure to record this conveyance seems unimportant.
The only question is, had Harriss an interest, when the supplies were furnished? and of this there is no room for doubt. No question of estoppel is involved. No one contests the right of Harris, Son & Co. to a lien except the mortgagee; and he does so only on the general ground that the vessel is not liable to admiralty liens.
The home port of the vessel was Philadelphia, where Gardner resided; but in view of the facts this is unimportant. The Sarah J. Weed, 2 Low. 555 [Fed. Cas. No. 12,350]; The Vigilancia, 58 Fed. 700; The Agnes Barton, 26 Fed. 542; The Huron, 29 Fed. 183; The Union Express, Brown, Adm. 537 [Fed. Cas. No. 14,364]; The Chelmsford, 34 Fed. 399; The Hiram R. Dixon, 33 Fed. 297. Again, the supplies *966of each claimant here were furnished in pursuance of an express agreement for a lien on the vessel.
A decree may he prepared accordingly.